DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 11, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10-12, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guthrie (US 9,038,971).
	Regarding claim 1, Guthrie discloses a portable electronic device (PED) holder assembly (see figure 3) for use in a healthcare facility, comprising: a device (10) for connecting to health care facility equipment, the device (10) comprising: a body (44a) having a “U”-shape comprising a base member (see figure 3) with a first extension and a second extension extending perpendicularly from opposite ends of the  base member (see figure 3); a first surface (48, see figure 3) for positioning against a first side of the health care facility  equipment, the first surface (48) coupled to the first extension (see figure 3); and a second surface (see figure 3) coupled to the second extension and for positioning against a second side, opposite the first side (see figure 3), when the device (10) is installed on the health care facility equipment, the first surface or second surface positionable along a movement axis extending from the first extension to the second extension (see figure 3) in (1) an open position where the first surface and second surface are released to permit installation of the device (10) on the health care facility equipment and a (2) closed position where the first surface and second surface are positioned against the first side and the second side of the health care facility equipment (column 10 lines 17-36); a PED holder (12) adapted to hold a PED (22); and a positionable arm (40) coupled to the device (10, see figures 1 and 3). 
Regarding claim 4, Guthrie discloses the PED holder assembly (see figure 3), wherein the first surface is coupled to the first extension via an actuation member (46) the actuation member (46) coupled to the first surface to enable rotation of the first surface (48) through a limited range of rotation or tilt of less than one hundred and eighty degrees.  
Regarding claim 5, Guthrie discloses the PED holder assembly (see figure 3), wherein rotation of the first surface (48) is limited due to an interaction between the first surface and body (see figure 3).  
Regarding claim 10, Guthrie discloses the PED holder assembly (see figure 3), wherein the device (10) comprises an actuation device (46) that changes a distance between the first surface and the second surface between the open position and the closed position and apply a force against the health care facility equipment (see figure 3, column 10 lines 17-36).
	Regarding claim 11, Guthrie discloses the PED holder assembly (see figure 3), wherein each of the second surface and first surface (see figure 3) comprise a planar 
surface to enable the device to secure against a planar surface of a health care facility (see figure 3)
	Regarding claim 12, Guthrie discloses the PED holder assembly (see figure 3), wherein the device (10) further comprises a security device (46) to resist removal of the device from the first side.  
	Regarding claim 16, Guthrie discloses the PED holder assembly (see figure 3), wherein the first surface and the second surface are positionable with a separation of up to three inches, along the movement axis (see figure 3).
 	Regarding claim 17, Guthrie discloses the PED holder assembly (see figure 3), wherein the first surface and second, when in the closed position, comprise a geometry capable of securely clamping without rotation, against the first side (see figure 3) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 18-20, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 9,038,971) in view of Tamayori (US 8,020,829).
Regarding claim 13, Guthrie discloses the claimed invention except for at least one of the first surface of the second surface comprises a curved surface. Tamayori teaches a holder (20) having at least one of a first surface (23) or a second surface (25) comprises a curved surface (see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Guthrie’s holder with at least one of the first surface or the second surface comprises a curved surface as taught by Tamayori to provide means for firmly securing the holder to circular structure, such as a post or pipe.
Regarding claim 14, the modified Guthrie discloses the PED holder assembly (10), wherein the curved surface comprises a concave surface (as Tamayori).
Regarding claim 15, the modified Guthrie discloses the PED holder assembly (10), wherein the curved surface (as taught by Tamayori) comprises a convex surface.
Regarding claim 18, Guthrie discloses a device (10) for connecting to health care facility equipment, the device (10) comprising: a body (44a); 4 first surface for positioning against a first side of the health care facility equipment (see figure 3), the first surface comprising a concave surface; a second surface (see figure 3) for positioning against a  second side of the health care facility equipment, opposite the first side, when the device (10) is installed on the health care facility equipment (see figure 3), the first surface or  second surface positionable in (1) an open position where the first surface and the second surface are released to permit installation of the device (10, see figure 3) and a (2) closed position where the first surface and second surface are positioned against the first side and the second side of the health care facility equipment (see figure 3); and a positionable arm (40) coupled to both the body (44a) and to an electronic device holder (12) to enable positioning of the electronic device holder; but Guthrie lacks the first surface comprising  a concave surface. Tamayori teaches a holder (20) having at least one of a first surface (23) or the second surface (25) comprises a curved surface (see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Guthrie’s holder with at least one of the first surface or the second surface comprises a curved surface as taught by Tamayori to provide means for firmly securing the holder to circular structure, such as a post or pipe.
Regarding claim 19, Guthrie discloses the device (10), wherein the first surface is a planar surface opposite the second surface (see figure 3).	
Regarding claim 20, Guthrie discloses the device (10), wherein the second surface and the first surface each comprise a compressible layer (48) that deforms when the second surface and the first surface are positioned with a force against the first side and the second side (see figure 3; column 10 lines 17-36).
Regarding claim 22, Guthrie discloses the device (10), wherein the second surface comprises a concave portion opposite the concave portion of the first surface (as taught by Tamayori).
Regarding claim 27, Guthrie discloses the device (10), wherein the second surface is positionable in the open position (see figure 3) and the closed position by actuating an actuation mechanism (46).
	Regarding claim 28, Guthrie discloses the device (10), wherein the actuation mechanism (46) comprises a threaded connection, a cam lever, or ratchet device (see figure 3).

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 9,038,971) in view of Tamayori (US 8,020,829) as applied in claim 20, and further in view of Goodman et al (US 7,992,833; hereinafter Goodman).
Regarding claim 21, the modified Guthrie discloses claimed invention except the compressible layer (48) comprises a rubber having a hardness in a range of twenty Shore A to sixty Shore A durometer.  Goodman teaches a device (10), having a compressible layer (52) comprises a rubber having a hardness in a range of twenty Shore A to sixty Shore A durometer (column 5 lines 10-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guthrie’s holder with a compressible layer comprising a rubber having a hardness in a range of twenty Shore A to sixty Shore A durometer as taught by Goodman to provide means to avoid marring a side of the equipment in which the holder is attached.

Allowable Subject Matter
6.	Claims 2, 3, 6-9 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2, 3, 6-9 and 23-26 are:
Regarding claims 2 and 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the PED holder, wherein the PED holder comprises: one or more interfaces adapted for connection to a power and data cable of a health care facility, the one or more interfaces disposed in the PED holder; and an assistance request button associated with requesting assistance in the health care facility, the assistance request button disposed in the PED holder or the power and data cable, wherein a first interface of the one or more interfaces operatively coupled with  the PED such that power received from the power and data cable is provided from the first interface to the PED, and a second interface of one of the one or more interfaces is operatively coupled with a communication system of the health care facility such that an assistance request signal is provided from the second interface to the communication system via the power and data cable.
 Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations the PED holder assembly, wherein the positionable arm comprises a plurality of clamps arranged along a length thereof to support a power or data cable connected to a system of the healthcare facility. 
Regarding claims 7 and 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations the PED holder assembly, wherein the body comprises a power converter configured to receive power input from a power cable of a health care facility and output a power output at a different voltage from a voltage of the power input.  
Regarding claim 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations the PED holder assembly, wherein the device comprises a power outlet connected to a power supply of the healthcare facility for providing power to an electronic device.
Regarding claims 23 and 24, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device, wherein the body comprises one or more interfaces adapted for connection to at least one of a power or a data cable of a health care facility, the one or more interfaces communicatively coupleable to the electronic device or the electronic device holder.
Regarding claim 25, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device, wherein the body comprises a power converter configured to receive power input from a power cable of a health care facility and output a power output at a different voltage from a voltage of the power input.
Regarding claim 26, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device, wherein the positionable arm comprises a conduit for a power and data cable of the health care facility.
These limitations are found in claims 2, 3, 6-9 and 23-26, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al (US 7,377,472) and Holliman (US 5,365,689) disclose a holder.

8.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 10, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848